Title: From Benjamin Franklin to Jane Mecom, 30 May 1757
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
New York, May 30, 1757.
I have before me yours of the 9th and 16th instant; I am glad you have resolved to visit sister Dowse oftener; it will be a great comfort to her, to find she is not neglected by you, and your example may, perhaps, be followed by some other of her relations.
As Neddy is yet a young man, I hope he may get over the disorder he complains of, and in time wear it out. My love to him and his wife and the rest of your children. It gives me pleasure to hear that Eben is likely to get into business at his trade. If he will be industrious and frugal, ’tis ten to one but he gets rich, for he seems to have spirit and activity.
I am glad that Peter is acquainted with the crown soap business, so as to make what is good of the kind. I hope he will always take care to make it faithfully, never slight manufacture, or attempt to deceive by appearances. Then he may boldly put his name and mark, and in a little time it will acquire as good a character as that made by his late uncle, or any other person whatever. I believe his aunt at Philadelphia, can help him to sell a good deal of it; and I doubt not of her doing every thing in her power to promote his interest in that way. Let a box be sent to her (but not unless it be right good) and she will immediately return the ready money for it. It was beginning once to be in vogue in Philadelphia, but brother John sent me one box, an ordinary sort, which checked its progress. I would not have him put the Franklin arms on it; but the soapboilers arms he has a right to use, if he thinks fit. The other would look too much like an attempt to counterfeit. In his advertisements, he may value himself on serving his time with the original maker, but put his own mark or device on the papers, or any thing he may be advised to as proper; only on the soap, as it is called by the name of crown soap, it seems necessary to use a stamp of that sort, and perhaps no soapboiler in the king’s dominions has a better right to the crown than himself.
Nobody has wrote a syllable to me concerning his making use of the hammer, or made the least complaint of him or you. I am sorry however that he took it without leave. It was irregular, and if you had not approved of his doing it, I should have thought it indiscreet. Leave they say is light, and it seems to me a piece of respect that was due to his aunt to ask it, and I can scarce think she would have refused him the favour.
I am glad to hear Jamey is so good and diligent a workman; if he ever sets up at the goldsmith’s business, he must remember that there is one accomplishment without which he cannot possibly thrive in that trade, (i.e. to be perfectly honest). It is a business that though ever so uprightly managed, is always liable to suspicion; and if a man is once detected in the smallest fraud it soon becomes public, and every one is put upon their guard against him; no one will venture to try his hands, or trust him to make up their plate; so at once he is ruined. I hope my nephew will therefore establish a character as an honest and faithful, as well as skilful workman, and then he need not fear employment.
And now as to what you propose for Benny I believe he may be, as you say, well enough qualified for it, and when he appears to be settled, if a vacancy should happen, it is very probable he may be thought of to supply it; but it is a rule with me, not to remove any officer that behaves well, keeps regular accounts, and pays duly; and I think the rule is founded on reason and justice. I have not shown any backwardness to assist Benny, where it could be done without injuring another. But if my friends require of me to gratify not only their inclinations, but their resentments, they expect too much of me. Above all things I dislike family quarrels, and when they happen among my relations, nothing gives me more pain. If I were to set myself up as a judge of those subsisting between you and brother’s widow and children, how unqualified must I be, at this distance, to determine rightly, especially having heard but one side. They always treated me with friendly and affectionate regard, you have done the same. What can I say between you, but that I wish you were reconciled, and that I will love that side best that is most ready to forgive and oblige the other. You will be angry with me here, for putting you and them too much upon a footing, but I shall nevertheless be, Dear sister, your truly Affectionate brother,
B. Franklin.
